Citation Nr: 1815875	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Army from May 1970 to April 1973. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012). 


VETERAN'S CONTENTIONS

The Veteran's PTSD is currently rated at 30 percent. He claims that this rating does not accurately reflect the severity of his disability. Specifically, he claims that his constant depression and exhaustion affects his ability to function and to perform routine activities of daily living. He also claims that his PTSD symptoms prevent him from maintaining personal relationships.

Furthermore, in a January 2018 informal hearing presentation (IHP), the Veteran's representative claimed that the Veteran's symptoms "approximate more closely a 70 percent evaluation . . . e.g., impaired impulse control such as unprovoked irritability, difficulty in adapting to stressful circumstances (including work), and inability to establish and maintain effective relationships."


FINDINGS OF FACT

1. In an October 2012 statement, the Veteran reported the following symptoms: difficulty concentrating; nightmares and difficulty sleeping; depressed mood; reluctance to leave his home; anger and violent outbursts; a feeling of helplessness; and recurring memories of the faces and voices of soldiers crying for help. The Veteran also reported that he used alcohol to help him sleep, but without effect.

2. In an October 2012 statement, the Veteran's wife reported that the Veteran experienced nightmares; trouble with anger; intolerance of loud noises; fear of the dark; reluctance to leave his home; and discomfort around people. She also reported that the Veteran constantly talked to himself, and that he became agitated when she asked him to stop.

3. In a July 2013 statement, the Veteran reported suicidal ideation. He also reported that he had difficulty visiting public spaces; that he often sought cover from the source of loud noises; that he did not have any friends due to his problems trusting people; and that he had difficulty concentrating, daily nightmares, and trouble sleeping.

4. At a September 2013 VA examination, the examiner noted that the Veteran experienced some difficulty with attention, as well as with short- and long-term recall. The Veteran reported that he maintained "pretty good" family relationships, including contact with his sister. However, he denied having any close friends. He reported that he usually just "hangs around" his wife, and that occasionally they go out to eat. He reported that he was employed as a truck driver for fifteen years until he started having problems with new technology and trainings that required him to be around people more often. He reported that he left this job in 2007, and that he had been receiving retirement benefits since then. He reported that he was written up for insubordination in his last few years, and that he had been fired from previous jobs for attitude. He reported that since leaving his long-term job, he had worked on and off in maintenance, yardwork, and other truck driving. The Veteran also reported depression, anxiety, suspiciousness, and chronic sleep impairment. He reported that he had depressed spells that could last several days, and that he felt useless and in a rut. He reported that he avoided public spaces and loud noises, which would cause him to seek cover. He reported that he no longer liked to "mingle with the guys." He denied any current suicidal ideation or any history of attempted suicide.

5. Following the September 2013 VA examination, the Veteran began receiving psychiatric treatment. At a December 2013 VA psychiatric appointment, the Veteran reported a history of flashbacks every week or two. He reported occasional irritability, constant hypervigilance, and periodic nightmares. He reported no suicidal ideation. The VA psychiatrist noted normal affect and thought processes. The Veteran described his mood thus: "right now it's good, but it changes."

6. The Veteran endorsed similar symptoms at VA psychiatric appointments throughout 2014. At a February 2014 VA psychiatric appointment, he reported having trouble with large family gatherings. The VA psychiatrist noted no indications or history of suicidal ideation. At a June 2014 VA psychiatric appointment, the Veteran reported nightmares, hypervigilance, and anxiety in crowds. He reported that his mood was "pretty good today." He also reported that he had recently attended a family reunion and "did relatively well." The VA psychiatrist noted normal affect and no suicidal ideation. At a September 2014 VA psychiatric appointment, the Veteran reported depression, anxiety, and intermittent flashbacks. He reported that he was making an effort to get out of the house more. The VA psychiatrist noted normal affect and no suicidal ideation. At a December 2014 VA psychiatric appointment, the Veteran reported that his sister and sister-in-law had both recently died, and that he had experienced traumatic memories when he visited his sister in the hospital before her death. He reported that his wife was a good source of support.

7. In his July 2014 notice of disagreement, the Veteran stated that he experienced panic attacks two to three times per week; that he experienced nightmares and night sweats; that he was constantly tired and in a depressed mood, which prevented him from performing routine activities of daily living; and that his PTSD prevented him from maintaining personal relationships.

8. At a July 2015 VA psychiatric appointment, the Veteran reported that his depression had worsened since his brother-in-law died three weeks prior. He also reported that the Fourth of July had aggravated his PTSD, and that he constantly struggled with hypervigilance. He reported that his mood was "down." The VA psychiatrist noted no suicidal ideation, hallucinations, paranoia, or delusions. At an October 2015 VA psychiatric appointment, the Veteran reported that he continued to mostly avoid people and to stay home. The examiner noted no suicidal ideation, mental content symptoms, perceptual disturbance, or gross cognitive confusion, as well as thinking and speech within normal limits.

9. At VA psychiatric appointments in 2016, VA clinicians consistently noted lack of suicidal ideation, mental content symptoms, perceptual disturbance, or gross cognitive confusion, as well as normal affect, thinking, and speech. At a January 2016 VA psychiatric appointment, the Veteran reported intermittent nightmares, discomfort in crowds, and hypervigilance. He indicated that his mood had suffered since the death of a friend at work whom he had known for twenty years. At a July 2016 VA psychiatric appointment, the clinician noted that the Veteran's recent and remote memory were intact. At an October 2016 VA psychiatric appointment, the Veteran reported that his wife had died in August. He reported intense sadness, but noted that he had a good support system in his children and his church.

10. At a January 2017 VA psychiatric appointment, the Veteran reported that he was "feeling a little better," and that he had spent a few days with each of his children over the holidays. He also reported that he was participating in grief counseling through his church. He reported no suicidal ideation and screened negative for depression.

11. At a January 2017 VA examination, the examiner recorded the following symptoms: depression; anxiety; chronic sleep impairment; intrusion of distressing service-related memories; social withdrawal and seclusion; and irritability. The examiner noted that the Veteran "endorsed panic attacks but was unable to provide details regarding symptoms, frequency, or date of last occurrence." The Veteran described his mood thus: "Right now I'm okay. The medicine keeps me calm." He also reported that he felt his PTSD symptoms had worsened over time. The Veteran reported that his relationship with his children was good, and that he maintained contact with his two living sisters, but that he currently lived alone, and he only occasionally had contact with friends. He reported that he had worked for three or four years at a scrapyard, until he left when his wife asked him to come home. He reported that she became sick not long after he left the job. However, he also reported that toward the end of this period of employment he began to experience conflicts at work, and he felt "encouragement" to leave. The Veteran reported that he usually stayed home, but that he sometimes went to McDonald's or to church. He reported strong discomfort in crowds. He reported that he drank "very little" (one beer per month). He denied illegal drug use and suicidal ideation.

12. Following the January 2017 VA examination, the RO issued a supplemental statement of the case continuing the Veteran's 30 percent rating. In a January 2018 IHP, the Veteran's representative argued that the RO placed too much weight on the Veteran's statement at the VA examination that his mood was "okay." The representative argued that the Veteran's symptoms "approximate more closely a 70 percent evaluation . . . e.g., impaired impulse control such as unprovoked irritability, difficulty in adapting to stressful circumstances (including work), and inability to establish and maintain effective relationships."


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, have been met. 38 U.S.C. §§ 1110, 1131, 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Based on the evidence detailed above, the Board finds that throughout the claim period the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas. The Veteran's PTSD has not, however, been manifested by total occupational and social impairment at any time. Therefore, the Board finds that an initial rating of 70 percent, but no higher, is warranted.

Psychiatric impairment is rated according to the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. Under that formula, a 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, one's own occupation, or one's own name. Because the Board finds that the Veteran's symptoms do not rise to the level of total occupational and social impairment, a rating of 100 percent is not warranted.

First, the Veteran's statements and reports at VA psychiatric appointments and examinations consistently indicate that he maintained strong family relationships throughout the claim period, in addition to several non-family social relationships. The record in this regard reflects that the Veteran maintained a supportive relationship with his wife throughout the claim period. Although he reported at the September 2013 VA examination that he and she were having "intimacy issues," he also reported that he spent most of his time with her, and that overall his family relationships were "pretty good." In 2014, he reported that his wife was "a good source of support" as he dealt with the recent deaths of his sister and sister-in-law. After his wife's death, the Veteran reported that he drew support from his children, with whom he stayed over the winter holidays. He also reported that he maintained contact with his two sisters.

The Board acknowledges that the Veteran frequently reported having few or no friends, as well as problems or conflicts with his coworkers. However, he also gave indications that he maintained various non-family social relationships throughout the claim period. For instance, in January 2016, the Veteran reported that he was dealing with the death of a friend at work with whom he had been close for twenty years. Later in 2016, the Veteran reported that he was relying partly on "a good support system at church" to help him deal with his wife's death. In light of these social relationships, especially the Veteran's close twenty-year friendship with a coworker, as well as his strong family relationships, the Board finds that the Veteran's disability does not rise to the level of total social impairment.

Furthermore, the record indicates that the Veteran maintained some manner of employment throughout almost the entire claim period, despite consistently reporting various social and other difficulties at work. At the January 2017 VA examination, the Veteran reported that he had worked for the past three or four years at a scrapyard before leaving at his wife's request. Before that, at the September 2013 VA examination, the Veteran reported that he had been working on an off in maintenance, yardwork, and truck driving since 2007. The Board acknowledges that at both VA examinations the Veteran reported consistent difficulties with his coworkers. At the January 2017 examination he reported that toward the end of his tenure at the scrap yard he began to experience workplace conflicts. Nevertheless, he reported that he left this job when his wife "told him to come home." Therefore the Board finds that the Veteran left this job voluntarily. In light of this, and in light of the Veteran's consistent employment throughout most of the claim period, the Board finds that the Veteran's disability does not rise to the level of total occupational impairment. Therefore, a rating in excess of 70 percent for PTSD is not warranted.


ORDER

An initial rating of 70 percent for PTSD is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


